Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination

Specification objection
The specification is objected to because the paragraphs [0049], [0053], [0055], [0071]-[0073] need to be removed and submitted as appendix.

Specification Amendment
Amendment to specification filed on 06/20/2019 is entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dimassimo et al (hereinafter Dimassimo) US Publication No 20140074845 in view of Dubois et al (hereinafter Dubois) US Publication No 20150189005.

As per claim 1, Dimassimo teaches:
A system, comprising: 
a processor; (Paragraph [0038])
a non-transitory computer-readable medium; (Paragraph [0038]) and stored instructions translatable by the processor for implementing a text mining engine within a first subsystem, the text mining engine configured for ingesting, through a content ingestion pipeline, disparate contents obtained or received by disparate crawlers from disparate content sources, (Paragraphs [0022], [0043], [0047])the ingesting the disparate contents comprising: extracting editorial metadata from the disparate contents; 
(Fig. 3 and Abstract and paragraph [0018], [0022], [0028], [0033], [0043], [0047], [0049], [0065] and [0069]-[0070], inferring semantic metadata from the disparate contents; 
(Fig. 3 and Abstract and paragraph [0018], [0022], [0028], [0033], [0043], [0047], [0049], [0065] and [0069]-[0070], dynamically mapping the editorial metadata and the semantic metadata to an internal ingestion pipeline document, the internal ingestion pipeline document conforming to a uniform mapping schema that defines a set of master metadata of interest; 
(Fig. 3 and Abstract and paragraph [0018], [0022], [0028], [0033], [0043], [0047], [0049], [0065] and [0069]-[0070], wherein normalization of the metadata into a uniform representation is uniform schema)
Dimassimo does not explicitly and mapping the semantic metadata in the internal ingestion pipeline document to metadata tables, the metadata tables conforming to a single common data model of a central repository, the metadata tables accessible by a second subsystem configured for providing a Web service to a client device, however in analogous art of content management, Dubois teaches:
 	and mapping the semantic metadata in the internal ingestion pipeline document to metadata tables, the metadata tables conforming to a single common data model of a central repository, the metadata tables accessible by a second subsystem configured for providing a Web service to a client device.
(Paragraphs [0020], [0025], [0034], [0039], [0055], [0057] and [0069])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Dimassimo and Dubois by incorporating the teaching of Dubois into the method of Dimassimo. One having ordinary skill in the art would have found it motivated to use the content management of Dubois into the system of Dimassimo for the purpose of unifying content format.

As per claim 2, Dimassimo and Dubois teach: 	The system of claim 1, wherein the disparate contents comprise at least two types of textual content, audio content, image content, social media content, Web content, or enterprise content.
(Paragraphs [0022], [0043], [0047])( Dimassimo)
As per claim 3, Dimassimo and Dubois teach: 	The system of claim 1, wherein the disparate data sources comprise at least two of a social media application, a social media site, a Web site, a Web application, a desktop application, a mobile application, an enterprise repository, a fileshare, an enterprise content management (ECM) system, an enterprise information management (EIM) system, an enterprise-class system, or an Internet-enabled device.(Abstract  and paragraphs [0022],  [0027], [0033],[0043], [0047])( Dimassimo) 
As per claim 4, Dimassimo and Dubois teach: 	The system of claim 1, wherein the disparate crawlers are operable to extract the editorial metadata and store the editorial metadata in source-specific metadata tables, the source-specific metadata tables defined by source-specific schemas.
(Abstract  and paragraphs [0022],  [0027], [0033],[0043], [0047])( Dimassimo) and (Paragraphs [0020], [0025], [0034], [0039], [0055], [0057] and [0069])( Dubois)As per claim 6, Dimassimo and Dubois teach: 	The system of claim 1, wherein the single common data model defines a document table that associates the editorial metadata extracted from the disparate contents and the semantic metadata inferred from the disparate contents.(Fig. 3 and Abstract and paragraph [0018], [0022], [0028], [0033], [0043], [0047], [0049], [0065] and [0069]-[0070])( Dimassimo)

As per claim 7, Dimassimo and Dubois teach: 	The system of claim 1, wherein the text mining engine is operable to infer the semantic metadata from the disparate contents utilizing a plurality of text mining functions, the plurality of text mining functions comprising language detection, concept extraction, categorization, topic, classification, sentiment analysis, summarization, or entity extraction.
(Paragraphs [0022], [0043], [0047])( Dimassimo)

Claims 8-11 and 13-14 are method claims respectively corresponding to system claims 1-4 and 6-7 and they are rejected under the same rational as claims 1-4 and 6-7.

Claims 15-17 and 19-20 are computer program product claims respectively corresponding to system claims 1-3 and 6-7 and they are rejected under the same rational as claims 1-3 and 6-7.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dimassimo and Dubois  in view of Morgan et al (hereinafter Morgan) US Publication No 20030110176.

As per claim 5, Dimassimo and Dubois do not explicitly teach wherein the uniform mapping schema further defines a set of custom extensions for capturing custom attributes in the internal ingestion pipeline document, however in analogous art of content management, Morgan teaches:
 	wherein the uniform mapping schema further defines a set of custom extensions for capturing custom attributes in the internal ingestion pipeline document.
(Paragraph [0010]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Dimassimo and Dubois and Morgan by incorporating the teaching of Morgan into the method of Dimassimo and Dubois. One having ordinary skill in the art would have found it motivated to use the content management of Morgan into the system of Dimassimo and Dubois for the purpose of dynamically translation metadata and leveraging user-defined extension.

Claim 12 is method claim respectively corresponding to system claim 5 and it is rejected under the same rational as claim 5.

Claim 18 is computer program product claim respectively corresponding to system claim 5 and it is rejected under the same rational as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/30/2022